Citation Nr: 1720195	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  13-14 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a compensable initial rating for right knee osteoarthritis.

2.  Entitlement to a compensable initial rating for left knee osteoarthritis.

3.  Entitlement to an initial rating in excess of 10 percent for temporomandibular joint disorder (TMJ).

4.  Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative disc disease.

5.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative disc disease.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to June 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

For the sake of clarity, the Board observes that the Veteran submitted the underlying claims in April 2010.  These claims were granted in an October 2010 rating decision.  The RO accepted a November 2010 submission as new claims; however, as it essentially disagrees with the initial ratings assigned to the above-captioned disabilities, the Board finds that the November 2010 submission is a timely notice of disagreement.  Thereafter, the Veteran timely perfected an appeal for each issue, and these appeals have been certified to the Board for appellate review.

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This appeal is remitted to the Agency of Original Jurisdiction (AOJ), which is either the RO or the Appeals Management Office (AMO).


REMAND

The most recent VA examinations to assess the severity of the above-captioned disabilities occurred in either 2010 or 2013.  During the November 2016 hearing, the Veteran testified that his disabilities have worsened since the most recent VA examination, respectively.  The Board finds that the 2010 and 2013 VA examinations are too remote to adequately assess the current severity of the Veteran's service-connected right knee osteoarthritis, left knee osteoarthritis, TMJ, lumbar spine degenerative disc disease, and cervical spine degenerative disc disease.  Further, the record is otherwise negative for evidence sufficient to adjudicate these claims.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Additionally, in a recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016), the U. S. Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include range of motion testing, "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  In addition, if applicable the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.  While both the Veteran's left and right knees are disabled, and as such, range of motion measurements for the opposite undamaged joint are not possible in this case, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  Neither the 2010 or 2013 examiner in this case conducted Correia compliant testing.  A remand is, therefore, required in order to afford the Veteran an adequate examination.





Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  The AOJ must schedule the Veteran for the appropriate VA examination(s) to determine the current severity of his service-connected right knee osteoarthritis, left knee osteoarthritis, TMJ, lumbar spine degenerative disc disease, and cervical spine degenerative disc disease.  The Veteran's electronic claims file must be made available to and reviewed by the examiner(s).  The examiner(s) must fully describe all manifestations of these disabilities.  All necessary tests must be conducted, and all clinical findings must be reported in detail

For the musculoskeletal disabilities, the examiner(s) must administer relevant range of motion testing to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  Range of motion testing results should be expressed in degrees with use of a goniometer, and standard ranges should be provided for comparison purposes.  If painful motion is observed, the examiner(s) must state the point, in degrees, at which motion is limited by pain.  The same range of motion studies must then be repeated after at least five repetitions and on weight bearing.  The examiner(s) must also state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner(s) must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disability, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  The examiner must also provide an opinion as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  Finally, the examiner(s) must ascertain whether the disability is manifested by instability.

3.  The AOJ must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim(s).  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the evidence of record that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the evidence of record demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, the AOJ must re-adjudicate the claims.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

